Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection now incorporates new reference (BASSI et al., US 20080062164) into the combination—pertaining to the newly amended features.
	The examiner notes regarding the claimed invention, the capturing via a camera and generating…and disclosed in applicant’s specification, the generating of the test image is done by capturing (sampling) a displayed image are test photos (para 991), thus generation of test images are just the captured/sampled image(s).  Thus just like any camera which can capture an image(s), this captured/sampled image(s) are test photos used to compare to a reference/baseline data (sample/default photos).  In the event the generation of the test images, involves more than capturing/sampling the images using the camera, the examiner request applicant to clarify and identify via the original disclosure in order to expedite prosecution. 
	As noted by applicant the applied Marcu (US 20200380907) discloses:


    PNG
    media_image1.png
    329
    697
    media_image1.png
    Greyscale

	The examiner now incorporates BASSI et al., US 20080062164, (para 123) which states that the sensing device may be: 
	
    PNG
    media_image2.png
    356
    424
    media_image2.png
    Greyscale

	Thus as noted above, one of ordinary skill in the art recognizes that a sensing device may be a camera, photometer etc…..where it is known to obtain/capture information from the display to calibrate the display/system.
	The motivation to modify Marco (combination) with BASSI provides the user/system to use available resources/components such as camera(s) to provide information in calibration, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention.
	 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcu et al., US 20200380907 in view of Harshbarger, Jr et al., US 5,351,201 and . BASSI et al., US 20080062164. 
	
    PNG
    media_image3.png
    492
    660
    media_image3.png
    Greyscale

	a) the claimed generating a sample video, based…is met where Marco discloses a system which can perform manual or automatic (paras 29, 58) calibration for testing/calibrating a display and discloses that the system can display still (image/photo) or moving images (color patches or patterns) which are processed/generated.    As disclosed by Marco the system can detect color and gray levels (para 23, 28, 34, 38, 40)
	
    PNG
    media_image4.png
    233
    550
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    262
    305
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    57
    305
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    161
    301
    media_image7.png
    Greyscale


	The examiner notes Marco does not explicitly recite the photos being a first sample or second sample nor the explicitly term generate, however as noted above Marco does disclose that the moving images/still image(s) may pertain to the color and gray levels (also as disclosed by applicant) and are processed and transmitted/received and displayed.
	To further evidence the conventional feature of having different images/photos/still for the color and gray levels along with being generated the examiner incorporates, Harshbarger Jr et al.,  US 5,351,201, which discloses test patterns for a display which include colors and gray level patterns, which can be displayed sequentially and/or combined using the patterns shown (Figs 4A-I; col 10, line 14-20) and/or displayed sequentially.
	
    PNG
    media_image8.png
    357
    299
    media_image8.png
    Greyscale

	
	The motivation to modify Marco with Harshbarger, provides the known ability to generate test images/video which include the necessary parameters that will/are to be test/calibrated which may include color and grey level patterns/images, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	b) the claimed displaying…is met by display 10 which can display video/moving images or still images (para 29), which captures (processes/generates the test images as disclosed) via camera/sensor 130. 
	d) the claimed comparing…is met where the computer system queries what is actually measured/captured via (130) from what is displayed to what is actually being output to generate calibration data between what is being displayed to what is measured as the output from the display (130). 
	e) 
	The examiner notes Marco does discloses indicating whether the display passes or not, but not explicitly generating a message. The incorporated Harshbarger does disclose such conventional feature 
	
    PNG
    media_image9.png
    92
    255
    media_image9.png
    Greyscale

	The motivation for modifying Marco with Harshbarger would provide the known benefit of indicating the result of the testing/calibration of the display, which would be useful/relevant information regarding the result of the test/calibration, thereby being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Regarding the newly amended capturing via a camera…as noted by Marco, the system can use a measurement system 130 (para 27), however does not explicitly recite a well-known camera. 
	
    PNG
    media_image10.png
    222
    298
    media_image10.png
    Greyscale

	It is noted the above incorporated Harshbarger also discloses the use of a camera:
	
    PNG
    media_image11.png
    429
    304
    media_image11.png
    Greyscale

	To further provide evidence that it is conventional to use either a camera, photometer, etc.. the examiner evidences 
The examiner now incorporates BASSI et al., US 20080062164, (para 123) which states that the sensing device may be:  
	
    PNG
    media_image2.png
    356
    424
    media_image2.png
    Greyscale

	BASSI also discloses comparing this capturing images (test images) with the default images/patters (para 58, 186), additional teaching that capturing images (test images) are compared to a baseline (reference/default images/characteristics) in order to perform calibration. 
	Thus as noted above, one of ordinary skill in the art recognizes that a sensing device may be a camera, photometer etc…..where it is known to obtain/capture information from the display to calibrate the display/system.
	The motivation to modify Marco (combination) with BASSI provides the user/system to use available resources/components, off the shelf components such as camera(s) to provide information in calibration, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention.(As noted above, the generation of the test images, is done by the capturing of images/sampling (capturing) of video displayed). 

	In considering claim 2, 
	Refer to claim 1, above, where Harshbarger was incorporated to show that 
	To further evidence the conventional feature of having different images/photos/still for the color and gray levels along with being generated the examiner incorporates, Harshbarger Jr et al.,  US 5,351,201, which discloses test patterns for a display which include colors and gray level patterns, which can be displayed sequentially and/or combined using the patterns shown (Figs 4A-I; col 10, line 14-20) and/or displayed sequentially.
	
    PNG
    media_image8.png
    357
    299
    media_image8.png
    Greyscale

	The motivation for modifying Harshbarger provides the advantages as noted above, notably to use existing techniques to measure and evaluate/calibrate the performance of a display, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	The newly incorporated BASSI, also discloses the incorporation of grey and colors in a test pattern (pattern 51-52 and 122).
	Thus the combination of Marcu/Harshbarger with BASSI would provide a display test system that can capture (via a camera) the displayed images/patterns which may include a combination of grey and/or color patterns, in order to calibrate/measure the results displayed and the values/results desired.  The motivation for the combination provides the user/system the ability to test a display to ensure proper brightness/color/grey levels are being displayed, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
		
	Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner also notes withdrawn claim 9 would be rejoined by including indicated allowable subject matter from at least claims 3 or 5.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art of record does not disclose/teach/suggest all the limitations in the respective claims along with their combination into the rejected claims, thus being objected to (indicated allowable) over the prior art of record. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see references on attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422